ALLOWANCE
Claims 6-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
(1)	Amendments to the independent claims now establish antecedent basis between the preambulatory phrase “a plurality cloud services” and the body phrase “the plurality of cloud services.”  
(2)	The critical limitations are (a) plurality of cloud services (b) separate cloud service archive for each of the plurality of cloud services (interpreted as equivalent to “for each cloud service, the backup service is configured to create an archive respective to that cloud service.” – inferred by at least written description [0039]) (c) the archive comprises an archive file that contains runtime artifacts (d) the runtime artifacts within the archive file under discussion include the 3 types configuration information (not spelled out here for brevity) for each cloud service.

The prior art (which cites to multiple articles of evidence, but is essentially the Debian operating system, since the OS natively supports implemented cloud services) shows that it was known and taught to backup the Debian system.  Arguably, Debian could host multiple services, and it would not be difficult to find evidence that such an instance existed before the critical date .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156